Title: To Benjamin Franklin from the Trustees of the Burlington Free School, 5 January 1773
From: Trustees of the Burlington Free School
To: Franklin, Benjamin


Respected Friend
Burlington (January) 1st mo: 5th 1773
To a person of Doctor Franklins well known character, for humanity and benevolence, we think it scarcely necessary to enter into an apology for the freedom we have taken in enclosing the within Petition to the King, in presenting which we request thy friendly assistance.
Notwithstanding the application made by Lord Rochford for a Grant of the Islands in Delaware was thrown aside, at some future day, one similar may be revived. We therefore thought it a duty incumbent on us, as Guardians of an infant charitable seminary, to address the Throne for a confirmation of our Right; and no time we thought more favourable than the present, when the application abovementioned, may be supposed, very justly, to have alarmed us.
The rents of the Island for about 26 years to come, will annually educate 25 poor children, and for 20 years then next succeeding 30 poor children; being lett out on a lease of 50 years, 4 of which are expired. But here a difficulty arises, our funds are wholly appropriated to this purpose, and if any considerable expence is likely to accrue in obtaining a confirmation of our Title, we have no way of defraying it, but by withdrawing the Scholars, till the rents make up the sum; as this would be an irreparable loss to a number of poor boys and girls, we would willingly hope some method may be fallen on to obviate any heavy expence, and we beleive no person would be more ready to devise, or more willing to execute, a plan suitable to the scanty state of our finances, than our worthy Agent. We therefore also beg a kind attention to this important point, and be pleased to inform us what may be likely to be the attendant charges. We humbly conceive that an Instruction to the Governour to grant a Pattent (as in New York and other Royal Governments) might answer every purpose, and be attended with little or no expence, flattering ourselves that the pattenting Officers would generously give up their fees to so charitable a use.
As we serve entirely without pay, and have no private interest to promote, by this application, but only to procure some useful learning to those who might otherwise be destitute of it, we hope our desires of avoiding expence, wont be thought little or unreasonable. We remain with great respect on behalf of the Trust, Thy Friends


John Hoskins
Saml How


Abrm. Hewlings
  Ellis Wright


Richard Wells
  Saml: Allinson


Doctor Benjamin Franklin
 
Endorsed: Letter from Trustees of Burlington School, concerning the Island.
